DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         TAVARIS GRAHAM,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-854

                             [July 30, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas Michael Lynch V, Judge; L.T. Case No. 17-3365
CF10A.

   Robert David Malove of The Law Office of Robert David Malove, P.A.,
Fort Lauderdale, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, ARTAU, JJ. and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.